 


114 HR 2467 IH: Organ Mountains-Desert Peaks National Monument Correction Act
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2467 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Pearce (for himself, Mrs. Lummis, Mr. Lamborn, Mr. Gosar, Mr. Hudson, Mr. Schweikert, Mr. LaMalfa, Mr. Neugebauer, Mr. Wenstrup, Mr. Posey, Mr. Brooks of Alabama, Mr. Fleming, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To clarify that the Secretary of Homeland Security may undertake law enforcement and border security activities within the Organ Mountains-Desert Peaks National Monument, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Organ Mountains-Desert Peaks National Monument Correction Act. 2.DefinitionFor the purpose of this Act, the term National Monument means the area designated as the Organ Mountains-Desert Peaks National Monument in Presidential Proclamation 9131, dated May 21, 2014.
3.Border security and law enforcement
(a)In generalNeither the National Monument designation nor any management plan in furtherance of the National Monument shall be interpreted or construed to— (1)prevent the Secretary of Homeland Security from undertaking law enforcement and border security activities within the areas designated as a National Monument, including the ability to use motorized vehicles within the National Monument;
(2)limit the 2006 Memorandum of Understanding among the Department of Homeland Security, the Department of the Interior, and the Department of Agriculture regarding cooperative national security and counterterrorism efforts on Federal land along the borders of the United States; (3)prevent the Secretary of Homeland Security from conducting any low-level overflights over the National Monument that may be necessary for law enforcement and border security purposes; or
(4)prevent the Secretary of the Interior from allowing within the National Monument the installation and maintenance of communication or surveillance infrastructure necessary for law enforcement or border security activities. (b)Administrative accessThe route excluded from the Potrillo Mountains identified as Restricted—Administrative Access on the map entitled Potrillo Mountains Complex and dated December 10, 2013, shall be available for administrative and law enforcement uses, including border security activities.
(c)Law enforcement activitiesNothing in this Act, or any land management plan issued in furtherance of this Act or Presidential Proclamation 9139, dated May 21, 2014, shall prevent Federal, State, or local law enforcement personnel from having unfettered access to the National Monument, including the use of specialized equipment and motorized vehicles outside of existing roads and trails. 4.National DefenseNothing in the national monument designation or any management plan in furtherance of the national monument shall restrict or preclude—
(1)low-level overflights of military aircraft over the National Monument, including military overflights that can be seen or heard within the National Monument; (2)the designation of new units of special airspace over the National Monument; or
(3)the use or establishment of military flight training routes over the National Monument.  